Martin, J.
The defendants are sued as drawer and acceptor of a hill of exchange, for one hundred and fifty dollars. Judgment by default was taken. It was set aside as to the ac*439ceptor Bartlette, on his answer. He urged that the acceptance he was sued on, and that another bill of the same amount, now in the hands of the plaintiff, but not yet payable, were given without any value received, but on a contract contra tonos mores, to wit, the hire by the. plaintiff to the drawer, of a female slave, intended by both parties to live in concubinage with the latter. He, therefore, opposed the recovery on the acceptance sued upon, and in reconvention demanded the recission of the immoral contract upon which the bills were drawn and accepted.
The plaintiff had judgment on his petition, and on the plea of reconvention, The defendant Bartlette took a suspensive appeal, and gave a bond for $250. In the case of Caffin v. Pollard, 3 Robinson 124, we held, that when the original demand was under three hundred dollars, and the demand in reconvention above,, the judgment on the latter was alone. to be considered by us, as we were without jurisdiction in regard to the original demand ; accordingly, we do not view the appeal in the present ease as one legitimately before us, with regard to the judgment forone hundred and fifty dollars, for the plaintiff might have taken his execution thereon.
By the reconvention, the defendant Bartlette claimed the reeission of a contract under which his acceptances, for $300 had been obtained, and he has become liable for the costs of protest and notice, which raises the amount in dispute, to a sum, which entitles him to. a resort to us for relief.
It appears that the first judge did not err, for the evidence is far from supporting Bartlette’s allegations of the immorality of the contract. The contract is a written one, and there is nothing in it which has the least allusion to the object, which the defendant pretends it was intended for. He has endeavored to eke out his case by the introduction of a witness, whose evidence does not support it.
Judgment affirmed.